The motion to change the place of trial from Queens county to Suffolk county should have been granted. The alleged accident occurred in Suffolk county, and it is not contradicted that the defendant and all the witnesses to the accident reside there. The action is transitory in character, and the rule is that other things being equal the action will be tried in the county where the cause of action arose. (Van Alstine v. Burt, 151 App. Div. 81; Fluckiger v. Haber, 144 id. 65; Upjohn v. First Methodist Episcopal Church Soc., 156 id. 147.) The order is, therefore, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Jayeox, Manning, Kelby, Young and Kapper, JJ., concur.